Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (the “Agreement”) is entered into
this 18th day of April 2018 (the “Effective Date”) by and among Alnylam
Pharmaceuticals, Inc., a Delaware corporation with a principal place of business
at 300 Third Street, Cambridge, MA 02142 (“Alnylam”), and Dicerna
Pharmaceuticals, Inc., a Delaware corporation with a principal place of business
at 87 Cambridgepark Drive, Cambridge, MA 02140 (“Dicerna”). Each of Alnylam and
Dicerna shall be considered a “Party,” and collectively they shall be considered
the “Parties.”

WHEREAS, on or about June 10, 2015, Alnylam filed a lawsuit in the Massachusetts
Superior Court for Middlesex County, Alnylam Pharmaceuticals, Inc. v. Dicerna
Pharmaceuticals, Inc., No. 15-4126 (the “State Court Action”), asserting claims
against Dicerna for misappropriation of confidential information and trade
secrets in violation of common law and Mass. Gen. Laws Ch. 93, § 42 and 42A,
breach of contract, conversion of Alnylam property, aiding and abetting
misappropriation of trade secrets, unjust enrichment, and violation of Mass.
Gen. Laws Ch. 93A;

WHEREAS, on or about July 10, 2015, Dicerna answered Alnylam’s complaint in the
State Court Action, denying any and all wrongdoing or liability;

WHEREAS, on or about June 7, 2017, Dicerna moved for leave to amend its answer
to Alnylam’s complaint in the State Court Action to add counterclaims against
Alnylam;

WHEREAS, on or about August 4, 2017, the Massachusetts Superior Court for
Middlesex County granted Dicerna’s motion to amend its answer, and on or about
August 7, 2017, Dicerna filed an amended answer which asserted counterclaims
against Alnylam for tortious interference with advantageous relations, abuse of
process, and violation of Mass. Gen. Laws Ch. 93A;

WHEREAS, on or about September 27, 2017, Alnylam moved to dismiss Dicerna’s
counterclaims;

WHEREAS, on or about October 23, 2017, the Massachusetts Superior Court for
Middlesex County denied Alnylam’s motion to dismiss Dicerna’s counterclaims;

WHEREAS, on or about November 9, 2017, Alnylam answered Dicerna’s counterclaims
in the State Court Action, denying any and all wrongdoing or liability;

WHEREAS, trial in the State Court Action on Alnylam’s claims and Dicerna’s
counterclaims is scheduled to begin on April 23, 2018;

WHEREAS, on or about August 8, 2017, Dicerna filed a lawsuit in the United
States District Court for the District of Massachusetts, Dicerna
Pharmaceuticals, Inc. v. Alnylam

 



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Pharmaceuticals, Inc., No. 1:17-cv-11466 (the “Federal Court Action”), asserting
that Alnylam has prevented Dicerna from developing a treatment for Primary
Hyperoxaluria (“PH”);

WHEREAS, on or about October 23, 2017, Alnylam filed a motion to dismiss
Dicerna’s complaint in the Federal Court Action;

WHEREAS, on or about November 20, 2017, Dicerna filed an amended complaint in
the Federal Court Action;

WHEREAS, on or about December 4, 2017, Alnylam filed a motion to dismiss
Dicerna’s amended complaint in the Federal Court Action;

WHEREAS, as of the Effective Date of this Agreement, Alnylam’s motion to dismiss
Dicerna’s complaint in the Federal Court Action is pending decision;

WHEREAS, having consulted with competent counsel of their own choosing, the
Parties have agreed to a full and final resolution of all claims and
counterclaims and defenses thereto that were asserted in the State Court Action
or the Federal Court Action, subject to the terms and conditions specified in
this Agreement;

NOW AND THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Parties agree as
follows:

1.Definitions:

a.[***].

b.“Agreement” shall have the meaning set forth in the Preamble, and shall
include, for the avoidance of doubt, all Exhibits attached hereto.

c.[***].

d.[***].

e.[***].

f.“Alnylam” shall mean Alnylam Pharmaceuticals, Inc. and any parent, subsidiary
or affiliate thereof.

g.“Alnylam Related Parties” shall mean any partner, collaborator or licensee of
Alnylam, including without limitation Sanofi Genzyme, Vir Biotechnology and The
Medicines Company.

h.“Alnylam Released Parties” shall have the meaning set forth in section 3.b.

i.[***].

2

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

j.[***].

k. “Business Day” shall mean a day on which banking institutions in Boston,
Massachusetts are open for business.

l.[***].

m.“Common Stock” shall have the meaning set forth in section 4.

n.“Dicerna” shall mean Dicerna Pharmaceuticals, Inc. and any parent, subsidiary
or affiliate thereof.

o.“Dicerna Related Parties” shall mean any partner, collaborator or licensee of
Dicerna, including without limitation Boehringer-Ingelheim.

p.“Dicerna Released Parties” shall have the meaning set forth in section 3.a.

q.“Dosing” shall mean administering a dose to a human volunteer or patient in a
clinical trial.

r.“Effective Date” shall have the meaning set forth in the Preamble.

s.“FDA” shall mean the United States Food and Drug Administration.

t.“Federal Court Action” shall have the meaning set forth in the Preamble.

u. [***].

v. “IND” shall mean an application or comparable document that is submitted to a
Regulatory Authority in order to seek authorization to initiate human clinical
trials, including, without limitation (a) an Investigational New Drug
application or any successor application or procedure filed with the FDA, or any
foreign equivalent thereof, and (b) all supplements and amendments that may be
filed with respect thereto.

w.[***].

x.“Merck” shall mean Merck & Co., Inc. and Merck Sharp & Dohme Corp.

y.“Merck Patent Rights” shall mean all Patent Rights acquired by Alnylam in the
Merck Stock Purchase Agreement.

z.“Merck Stock Purchase Agreement” shall mean the agreement and all schedules
and exhibits thereto, by and between Alnylam, Sirna, and Merck, dated January
10, 2014, by which Alnylam acquired certain know-how, trade secrets and Patent
Rights from Merck.  

aa. “NCBI” shall mean the National Center for Biotechnology Information.

3

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

bb.“New Transaction” shall mean a transaction with an effective date after the
Effective Date of this Agreement.

cc.“Parties” shall have the meaning set forth in the Preamble.

dd.“Party” shall have the meaning set forth in the Preamble.

ee.“Patent Rights” shall mean all United States patents (including all reissues,
extensions, substitutions, confirmations, re-registrations, re-examinations,
invalidations, supplementary protection certificates and patents of addition)
and United States patent applications (including all provisional applications,
continuations, continuations-in-part and divisional applications), and foreign
equivalents of any of the foregoing.

ff.[***].

gg.[***].

hh. “R&D” shall mean research and development.

ii.“Regulatory Authority” shall mean the federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
governmental entity with authority over the testing, manufacture, use, storage,
import, promotion, marketing or sale of an investigational therapeutic anywhere
in the world.

jj. “Securities Act” shall have the meaning set forth in section 4.b.

kk.“Share Issuance Agreement” shall have the meaning set forth in section 4.

ll.“Sirna” shall mean Sirna Therapeutics, Inc.

mm.“State Court Action” shall have the meaning set forth in the Preamble.

nn.“Target” shall mean (a) a polypeptide or entity comprising a combination of
at least one polypeptide and other macromolecules that is a site or potential
site of therapeutic intervention by a therapeutic agent; or a nucleic acid which
is required for expression of such polypeptide; (b) variants of a polypeptide
(including any splice variant thereof), cellular entity or nucleic acid
described in clause (a); or (c) a defined non-peptide entity, including a
microorganism, virus, bacterium or single cell parasite; provided that the
entire genome of a virus shall be regarded as a single Target.  

oo.“Third Party Beneficiaries” shall have the meaning set forth in section 13.d.

pp.[***].

4

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

2.Dismissal of All Disputes with Prejudice:  Simultaneously with the complete
execution of this Agreement, the Parties shall direct their respective counsel
to execute Stipulations of Dismissal with Prejudice dismissing all claims and
counterclaims that were asserted in the State Court Action as well as all claims
and counterclaims that were asserted in the Federal Court Action.  The form of
the Stipulations of Dismissal with Prejudice shall be as attached hereto as
Exhibit A. The plaintiff in each matter shall file the relevant stipulation in
the appropriate matter no later than four Business Days after the Effective
Date.  Each Party shall bear its own attorneys’ fees and costs, and each Party
waives all rights of appeal with respect to the State Court Action and/or the
Federal Court Action.

3.Mutual General Releases:  The Parties hereby exchange the following general
releases:

a.Alnylam’s Release of Dicerna:  Alnylam, for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, releases and
discharges Dicerna and each of its past and present parents, subsidiaries,
departments and divisions, and predecessors and successors in interest, and each
of the current and former employees, officers, directors, attorneys, and
insurers or any of the foregoing (collectively, the “Dicerna Released Parties”),
and each of them, jointly and severally, from any and all claims or
counterclaims, causes, causes of action, counts, remedies, promises, damages,
liabilities, obligations, judgments, suits, demands, actions, costs, expenses,
fees, covenants, controversies, and agreements, of whatever kind or nature,
anywhere in the world, whether at law, equity, statutory, administrative,
arbitration or otherwise, whether known or unknown, foreseen or unforeseen,
accrued or unaccrued, suspected or unsuspected, which Alnylam may now have, has
ever had, or in the future may have against any and each of the Dicerna Released
Parties that are based on any material fact, known or unknown, in existence at
any time prior to the Effective Date, including, without limitation, all claims
and counterclaims that were or could have been brought in the State Court Action
or Federal Court Action, but expressly excluding, notwithstanding the foregoing,
any and all claims asserting infringement of, or challenging the validity or
enforceability of, any Patent Rights, including but not limited to Merck Patent
Rights, whether before a court or any administrative body or patent office
anywhere in the world.  

Alnylam further agrees that the above release shall extend to any such claims as
described above in this section 3 that may be asserted against Dicerna Related
Parties, but only to the extent of claims against any of the Dicerna Related
Parties arising from such party’s partnership, collaboration, or license with
Dicerna.

b.Dicerna’s Release of Alnylam:  Dicerna, for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, releases and
discharges Alnylam and each of its past and present parents, subsidiaries,
departments and divisions, and predecessors and successors in interest, and each
of the current and former employees, officers, directors, attorneys, and
insurers or any of the foregoing (collectively, the “Alnylam Released Parties”),
and each of them, jointly and severally, from any and all claims or
counterclaims, causes, causes of action, counts, remedies, promises, damages,
liabilities, obligations, judgments, suits, demands, actions, costs, expenses,
fees, covenants, controversies,

5

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

and agreements, of whatever kind or nature, anywhere in the world, whether at
law, equity, statutory, administrative, arbitration or otherwise, whether known
or unknown, foreseen or unforeseen, accrued or unaccrued, suspected or
unsuspected, which Dicerna may now have, has ever had, or in the future may have
against any and each of the Alnylam Released Parties that are based on any
material fact, known or unknown, in existence at any time prior to the Effective
Date, including, without limitation, all claims and counterclaims that were or
could have been brought in the State Court Action or Federal Court Action, but
expressly excluding, notwithstanding the foregoing, any and all claims asserting
infringement of, or challenging the validity or enforceability of, any Patent
Rights, including but not limited to Merck Patent Rights, whether before a court
or any administrative body or patent office anywhere in the world.  

Dicerna further agrees that the above release shall extend to any such claims as
described above in this section 3 that may be asserted against Alnylam Related
Parties, but only to the extent of claims against any of the Alnylam Related
Parties arising from such party’s partnership, collaboration, or license with
Alnylam.

c.Notwithstanding anything herein to the contrary, even if based on any
material, known or unknown fact in existence at any time prior to the Effective
Date, the general releases and covenants not to sue set forth in this Agreement
are not intended to and do not release the Parties from any of their obligations
under this Agreement and are not intended to and do not prohibit claims for
breach of this Agreement.

d.For clarity and the avoidance of doubt, the aforementioned releases do not
include a release of either Party or their respective Related Parties from any
and all claims asserting infringement of, or challenging the validity or
enforceability of, any Patent Rights, including but not limited to Merck Patent
Rights, whether before a court or any administrative body or patent office
anywhere in the world.

4.Payment:  In consideration for the releases described in section 3, Dicerna
shall pay Alnylam Twenty-Five Million Dollars ($25,000,000.00) in a combination
of United States funds and shares of Common Stock of Dicerna (as defined in the
Share Issuance Agreement executed herewith (“Share Issuance Agreement”)), as
follows:

a.Two Million Dollars in United States funds ($2,000,000.00) paid in cash within
fifteen (15) days of the Effective Date.

b.Shares of Dicerna Common Stock with a market value of ten million dollars
($10,000,000.00) based on the volume-weighted average closing price for the
Common Stock in the ten (10) trading days prior to the Effective Date, to be
issued to Alnylam within fifteen (15) days of the Effective Date, which shares
of Dicerna Common Stock shall be issued pursuant to a private placement exempt
from registration under Rule 144 of the Securities Act by Alnylam, after
expiration of the six month holding period under Rule 144(d), subject to the
following restrictions in accordance with the terms of the Share Issuance
Agreement:

i.Alnylam agrees to a six month lockup period with respect to the shares issued;
and

6

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

ii.Alnylam agrees that, after the six month lockup period, it will dispose of
the shares issued in a manner that Alnylam believes in good faith will not
unduly harm Dicerna by, specifically, disposing of the shares in orderly
transactions in a manner consistent with the volume limitations set forth in
Rule 144 under the Securities Act (whether or not such limitations would by
their terms apply to such sales).  

c.Thirteen Million Dollars in United States funds ($13,000,000.00) paid within
four years of the Effective Date, as follows:

i.Dicerna agrees to pay Alnylam ten percent (10%) of any cash consideration
Dicerna receives in up-front or first year consideration, including, without
limitation, up-front cash, R&D funding, earned or prepaid milestones, earned or
prepaid royalties, and premium over fair market value paid on equity purchased
from Dicerna, as part of any New Transaction with any partner or collaborator
related to GalNAc-conjugated RNAi research and development between the Effective
Date and four years from the Effective Date, up to $13,000,000.00.   For clarity
and avoidance of doubt, the term New Transaction does not encompass Dicerna’s
existing collaboration with Boehringer-Ingelheim, and any cash consideration
received by Dicerna from Boehringer-Ingelheim arising from that existing
collaboration will not be subject to this section 4.

ii.In the event that Dicerna does not pay Alnylam the full $13,000,000.00 within
four years of the Effective Date pursuant to section 4.c.i, Dicerna will pay any
remaining amount owed to Alnylam in cash within ten (10) days following the
fourth anniversary of the Effective Date.

5.Dicerna’s Development of Oligonucleotide-Based Therapeutics:  In consideration
for the releases described in section 3, Dicerna further agrees to the
following:

a.Dicerna agrees [***].  

b.Dicerna agrees [***].

c.Dicerna agrees [***].

6.Alnylam’s Development of an Oligonucleotide-Based Therapeutic for Treating
[***]:  [***], Alnylam agrees to the following:

[***].

7.Covenants Not to Sue:

a.Each Party hereby covenants not to file or assert in any lawsuit, arbitration,
or other proceeding of any nature, anywhere in the world, against the other any
claims or counterclaims, causes, causes of action, counts, remedies, promises,
damages, liabilities, obligations, judgments, suits, demands, actions, costs,
expenses, fees, covenants, controversies, and agreements that are within the
scope of the releases set forth in section 3

7

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

above, including without limitation, on any matter relating to information
(including confidential information and trade secrets) Dicerna received from
Merck, directly or indirectly, or from any former Merck employees hired by
Dicerna or relating to the claims and counterclaims asserted by Dicerna against
Alnylam with respect to its alleged anticompetitive intentions.  

b.Alnylam covenants not to file or assert in any lawsuit, arbitration, or other
proceeding of any nature, anywhere in the world, against any Dicerna Related
Party, any claims or counterclaims, causes, causes of action, counts, remedies,
promises, damages, liabilities, obligations, judgments, suits, demands, actions,
costs, expenses, fees, covenants, controversies, and agreements that are within
the scope of the releases set forth in section 3 above, including without
limitation, on any matter relating to information (including confidential
information and trade secrets) Dicerna received from Merck, directly or
indirectly, or from any former Merck employees hired by Dicerna, but, only to
the extent of claims against the Dicerna Related Party arising from its
partnership or collaboration with Dicerna.

c.Dicerna covenants not to file or assert in any lawsuit, arbitration, or other
proceeding of any nature, anywhere in the world, against any Alnylam Related
Party, any claims or counterclaims, causes, causes of action, counts, remedies,
promises, damages, liabilities, obligations, judgments, suits, demands, actions,
costs, expenses, fees, covenants, controversies, and agreements that are within
the scope of the releases set forth in section 3 above, including without
limitation, on any matter relating to the claims and counterclaims asserted by
Dicerna against Alnylam with respect to its alleged anticompetitive intentions,
but, only to the extent of claims against the Alnylam Related Party arising from
its partnership or collaboration with Alnylam.

d.For clarity and avoidance of doubt, the covenants in this section 8 shall not
prohibit the filing or assertion of any claims for breach of this Agreement or
for infringement of, or challenging the validity or enforceability of, any
Patent Rights, including without limitation the Merck Patent Rights, whether
before a court or any administrative body or patent office or in any arbitration
anywhere in the world.

8.Certification:  Within thirty (30) days of the Effective Date, Dicerna shall
certify to Alnylam that it has destroyed all copies of any documents that
Dicerna obtained in any form from the Merck electronic data room during the
Sirna diligence process as well as all copies of any Merck documents taken or
received from Merck by the former Merck employees now employed by Dicerna and
now in the possession of or under the control of such employees or Dicerna’s
counsel, whether in hard copy or electronic form, regardless of where such
documents are located, provided, however, that outside counsel may retain a
single archival copy of these documents for outside counsel eyes only, and
provided further that this certification as it relates to the former Merck
employees is limited to Dicerna’s knowledge after due inquiry and use of its
best efforts.  Each Party confirms that it will return or destroy materials
produced to the other during the State Court Action in accordance with the terms
of the Stipulated Protective Order entered in that action.

8

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

9.Public Statements:  Following the complete execution of this Agreement and at
a date and time that is agreed to by the Parties in writing, or otherwise is
required by law, the Parties may issue mutually agreed upon press releases. They
will thereafter make no further public statement about the State Court Action
(including the settlement thereof), the Federal Court Action (including the
settlement thereof), or the subject matter of those disputes that goes
substantially beyond or is substantially inconsistent with the press releases,
unless such public statement is reasonably necessary to comply with the request
of a governmental authority or a regulatory requirement, including the rules and
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in a country other than the United States.  

10.Confidentiality:

a.All negotiations, communications, documents, drafts, and other materials and
information relating to and in connection with this Agreement, including all of
its terms, shall be treated as strictly private and confidential by the Parties
and shall not be disclosed to any third party, disseminated to the public, or
released to the press; except that: (i) the Parties may disclose a redacted copy
of this Agreement to be agreed upon between the Parties promptly following the
Effective Date, but only to the extent reasonably necessary to comply with a
regulatory requirement, including the rules and regulations of the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States; (ii) the Parties may disclose any information if
required by a governmental authority or required as a matter of law by judicial
or administrative process, subject to the terms of section 11.b; and (iii)
either party may disclose a mutually approved redacted copy of this Agreement to
third parties with whom the disclosing party is seeking to enter into a
partnership, collaboration, licensing, merger or acquisition, joint venture, or
financing transaction, with the form of such redacted copy to be agreed upon
among the Parties promptly following the Effective Date, so long as such third
party agrees in writing to maintain the confidentiality of the redacted
Agreement insofar as it includes nonpublic information.

b.If a Party is required by judicial or administrative process or requested by a
governmental authority to disclose any information subject to the preceding
paragraph, such Party shall promptly inform the other Party of the disclosure
that is being sought in order to provide the other Party an opportunity to
challenge or limit the disclosure obligations.  If any Party intends to
challenge or limit disclosure, it shall notify the other Party and promptly take
commercially reasonable steps to ask an appropriate judicial or administrative
body to preclude or limit disclosure.  No Party may disclose any information
about the Agreement until any such motion or challenge is resolved.  Any such
information that is disclosed in a judicial or administrative process shall
remain otherwise subject to the confidentiality provisions in the preceding
paragraph, and the Party disclosing such information shall take all steps
reasonably practical, including without limitation seeking an order of
confidentiality, to ensure the continued confidential treatment of such
information.

11.Non-Disparagement:  

a.No Disparagement of Alnylam:  During the period beginning on the Effective
Date and ending on the fourth anniversary of the Effective Date neither
Dicerna’s

9

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

executive officers nor members of its Board of Directors shall disparage or
denigrate Alnylam or Alnylam’s officers, directors, employees, or
representatives, and, except as provided in section 10, they shall make no
statements concerning the State Court Action or the Federal Court Action or the
merits of any claims or issues raised in the State Court Action and Federal
Court Action, except as required as a matter of law or by judicial or
administrative process or by a regulatory requirement, including the rules and
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in a country other than the United States.

b.No Disparagement of Dicerna:   During the period beginning on the Effective
Date and ending on the fourth anniversary of the Effective Date neither
Alnylam’s executive officers nor members of its Board of Directors shall
disparage or denigrate Dicerna or Dicerna’s officers, directors, employees, or
representatives and, except as provided in section 10, they shall make no
statements concerning the State Court Action or the Federal Court Action or the
merits of any claims or issues raised in the State Court Action and Federal
Court Action, except as required as a matter of law or by judicial or
administrative process or by a regulatory requirement, including the rules and
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in a country other than the United States.  

c.Notwithstanding the foregoing, if required in any legal proceeding to testify
under oath as to subject matter covered by these non-disparagement provisions,
then no truthful testimony given under oath in such proceeding shall violate
this section 12 and nothing in this section 12 shall compel a person to provide
untruthful testimony in any legal proceeding.

12.General Provisions:

a.Knowing and Voluntary Entry into this Agreement:  Each Party agrees that no
other Party has made any representation to it of any kind whatsoever, whether
oral or in writing, upon which that Party has relied in entering into this
Agreement. Each Party further agrees that in entering into this Agreement, it
has received independent legal advice from competent counsel of its choosing.
Each Party enters into this Agreement of its own volition, without compulsion of
any kind, and after a full and fair opportunity to consider this matter with its
own legal advisor.

b.No Admissions or Concessions by Virtue of this Agreement:  Each Party to this
Agreement acknowledges and agrees that this Agreement is a compromise of claims
which the Parties have entered into solely for the purpose of avoiding the
burdens, inconvenience, and expense of continuing disputes and litigation.
Nothing in this Agreement, or the negotiations that preceded this Agreement,
shall be construed to be or deemed an admission or concession by any Party of
any liability or wrongdoing, or as an infirmity of any claim or defense. Nor
shall it be construed as an admission or concession as to the amount or outcome
that any Party could or would have recovered at trial. Neither this Agreement
nor anything related to the negotiations that preceded it may be offered against
the Alnylam Released Parties or the Dicerna Released Parties in any proceeding,
with the sole exception of a proceeding to enforce the terms of this Agreement.

10

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

c.No Prior Assignment of Claims:  Each Party represents and warrants that it has
not voluntarily or involuntarily assigned, pledged, liened or otherwise sold or
transferred in any manner whatsoever to any other person or entity, either by
instrument, in writing or otherwise, any right, action, claim or counterclaim,
cause, cause of action, action, count, remedy, promise, damage, liability, debt,
due, sums of money, account, reckoning, obligation, judgment, writ of execution,
lien, levy, attachment, suit, demand, cost, expense, fee, bond, bill, specialty,
covenant, controversy, agreement, set-off, third party action or proceeding of
whatever kind or nature, or any portion thereof, to be released under section 3
above.

d.Third Party Beneficiaries:  The Parties acknowledge and agree that this
Agreement is made solely for the benefit of the Parties hereto, as well as the
non-parties identified in the releases set forth in section 3 and the covenant
not to sue set forth in section 8, each of whom are intended third-party
beneficiaries to this Agreement (the “Third Party Beneficiaries”). The Parties
further acknowledge and agree that the Third Party Beneficiaries have the right
to enforce the provisions in this Agreement to the extent necessary to protect
any rights granted to them in this Agreement. Except as provided in the
preceding two sentences, this Agreement does not create any other rights, claims
or benefits inuring to any person or entity that is not a party to this
Agreement, nor does it create any other third party beneficiary hereto.

e.No Assignment:  Except in connection with a sale of all or substantially all
of its assets or stock, neither Party may assign this Agreement in whole or in
part to any party other than a parent or subsidiary of the Party without the
prior written consent of the other Party, which consent shall not be
unreasonably denied or delayed, and any such attempted assignment without prior
written consent shall be deemed null and void.

f.Applicable Law; Venue:  This Agreement shall be governed, interpreted, and
enforced according to the laws of the Commonwealth of Massachusetts, without
regard to any conflict of law provisions.  The Parties agree that any action
brought by either Party under or in relation to this Agreement, including
without limitation to interpret or enforce any provision of this Agreement,
shall be brought in, and each Party agrees to, and does hereby, submit to the
jurisdiction and venue of, the state courts located in Massachusetts and to the
jurisdiction of the United States District Court for the District of
Massachusetts.

g.Invalidity:  With the exception of the releases set forth in section 3 and the
covenant not to sue set forth in section 8, if any provision, or portion
thereof, of this Agreement is held invalid, void, or unenforceable under any
applicable statute or rule of law, only that provision, or portion thereof,
shall be deemed omitted from this Agreement, and only to the extent to which it
is held invalid, and the remainder of the Agreement shall remain in full force
and effect.  If any portion of the releases set forth in section 3 or the
covenant not to sue set forth in section 8 is deemed invalid, it shall be
rewritten to conform to the provisions written in this Agreement to the maximum
extent permitted by law. If any other provision is deemed invalid, the parties
shall attempt to rewrite such provision to render it valid.

11

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

h.Obligation of Good Faith:  Each Party acknowledges that it has an obligation
of good faith and fair dealing under this Agreement, and neither Party shall
challenge the validity of any of the provisions herein.

i.Entire Agreement:  This Agreement constitutes the entire agreement and
understanding between the Parties relating to the subject matter of this
Agreement, and supersedes all previous written or oral representations,
agreements, drafts and understandings between the Parties.  Each Party warrants
and represents that no representation or statement of any kind whatsoever, other
than in the terms and provisions in this Agreement, was made to it that in any
way whatsoever induced it to enter this Agreement.

j.Written Modification:  This Agreement may only be varied or modified by a
written agreement signed by duly authorized representatives of each of the
Parties hereto.

k.Execution in Counterparts:  This Agreement may be executed in counterparts and
transmitted by email or facsimile, each of which shall be deemed an original and
any set of which, when taken together, shall constitute one and the same
instrument and be sufficient proof of the instrument so constituted.

l.Binding Agreement between the Parties:  This Agreement shall be binding on and
inure to the benefit of the Parties, their legal representatives, and their
successors.

m.Paragraph Headings:  The paragraph headings form no part of this Agreement and
may not be used to construe the provisions of this Agreement.

n.Construction of Agreement:  Each Party and its counsel have participated in
the drafting of this Agreement. The Agreement shall not be construed for or
against any Party as the draftsperson hereof. In addition, as used in this
Agreement, (a) words of any gender include all genders; (b) words using the
singular or plural number also include the plural or singular number,
respectively; and (c) the word “including” shall mean “including, but not
limited to.”

o.Authority:  The Parties represent that each person signing this Agreement on
behalf of a Party has the full power and authority to enter into the Agreement.

p.Additional Documents:  Each Party agrees to execute any additional documents
and to take further action which reasonably may be required to consummate this
Agreement and/or otherwise fulfill the intent of the Parties.

 

[Remainder of page intentionally left blank.  Signature page follows.]




12

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have executed
this Agreement under seal as of the Effective Date.

 

ALNYLAM PHARMACEUTICALS, INC.

 

DICERNA PHARMACEUTICALS, INC.

 

 

 

By:

 

/s/ Laurie B. Keating

 

By:

 

/s/ Douglas Fambrough

Name:

 

Laurie B. Keating

 

Name:

 

Douglas Fambrough

Title:

 

SVP, General Counsel

 

Title:

 

CEO

Date:

 

04-18-18

 

Date:

 

4-18-2018

 




13

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Exhibit A

 

COMMONWEALTH OF MASSACHUSETTS

 

MIDDLESEX, ss.

 

SUPERIOR COURT DEPARTMENT

 

 

Civil Action No. 15-4126-H

 

Specially Assigned to: Honorable Edward P. Leibensperger

 

ALNYLAM PHARMACEUTICALS, INC.,

Plaintiff,

v.

DICERNA PHARMACEUTICALS, INC.,

Defendant.

)

)

)

)

)

)

)

)

)

)

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Massachusetts Rule of Civil Procedure 41(a)(1)(ii), Plaintiff
Alnylam Pharmaceuticals, Inc. and Defendant Dicerna Pharmaceuticals, Inc. hereby
stipulate that all claims and counterclaims in the above-captioned action be
dismissed, with prejudice.  Each party shall bear its own costs, expenses, and
attorneys’ fees.

14

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Respectfully submitted,

 

ALNYLAM PHARMACEUTICALS, INC.

 

By its attorneys,

 

 

__________________________________

Eric J. Marandett (BBO# 561730)

emarandett@choate.com

Paul D. Popeo (BBO# 567727)

ppopeo@choate.com

Matthew S. Barrett (BBO# 673882)

mbarrett@choate.com

Greta A. Fails (BBO# 695483)

gfails@choate.com

Phoebe Fischer-Groban (BBO# 687068)

pfischergroban@choate.com

CHOATE HALL & STEWART LLP

Two International Place

Boston, MA 02110

Tel: 617-248-5000

Fax: 617-248-4000

DICERNA PHARMACEUTICALS, INC.

 

By its attorneys,

 

 

___________________________________

Marjorie S. Cooke (BBO# 097800)

mcooke@ccg-law.com

Barbara Gruenthal (BBO# 544209)

bgruenthal@ccg-law.com

Paula M. Bagger (BBO#547703)

pbagger@ccg-law.com

COOKE CLANCY & GRUENTHAL LLP

One Liberty Square

Boston, MA 02109

Tel: 617-428-6800

Fax: 617-428-6868

 

Michael R. Gottfried (BBO # 542156)

MRGottfried@duanemorris.com

Vincent L. Capuano (BBO # 568517)

VCapuano@duanemorris.com

Gregory S. Bombard (BBO # 679720)

gbombard@duanemorris.com

DUANE MORRIS LLP

100 High Street, Suite 2400

Boston, MA 02110

Telephone: 857.488.4200

 

 

Dated:   April __18, 2018

 

15

--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

 

Civil Action No. 1:17-cv-11466-NMG

 

 

DICERNA PHARMACEUTICALS, INC.,

Plaintiff,

v.

ALNYLAM PHARMACEUTICALS, INC.,

Defendant.

)

)

)

)

)

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

 

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Dicerna
Pharmaceuticals, Inc. and Defendant Alnylam Pharmaceuticals, Inc. hereby
stipulate that all claims and counterclaims in the above-captioned action be
dismissed, with prejudice.  Each party shall bear its own costs, expenses, and
attorneys’ fees.

Respectfully submitted,

 

ALNYLAM PHARMACEUTICALS, INC.

 

By its attorneys,

 

 

__________________________________

Eric J. Marandett (BBO# 561730)

emarandett@choate.com

Paul D. Popeo (BBO# 567727)

ppopeo@choate.com

Matthew S. Barrett (BBO# 673882)

mbarrett@choate.com

CHOATE HALL & STEWART LLP

Two International Place

Boston, MA 02110

Tel: 617-248-5000

Fax: 617-248-4000

DICERNA PHARMACEUTICALS, INC.

 

By its attorneys,

 

 

___________________________________

Michael R. Gottfried (BBO # 542156)

MRGottfried@duanemorris.com

Vincent L. Capuano (BBO # 568517)

VCapuano@duanemorris.com

Gregory S. Bombard (BBO # 679720)

gbombard@duanemorris.com

DUANE MORRIS LLP

100 High Street, Suite 2400

Boston, MA 02110

Telephone: 857.488.4200

 

 

 

Dated:   April 18, 2018

16